Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 23, 2001 and November 18, 2021 are is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claims 1-9, the cited prior art of record does not teach or fairly suggest a light dimming system wherein, along with the other claimed features, determine a configuration of the one or more light drivers, wherein the configuration defines whether the one or more light drivers utilize a non-linear dimming curve, or a linear dimming curve; and in response to determining that the one or more light drivers utilize a linear dimming curve, configure the dimming controller to output a dimming signal to the one or more light drivers equivalent to the received dimming input value based on a non- linear control signal to cause the one or more lights to dim to a level perceived as equivalent to the received dimming input value, as recited in claim 1.
Regarding Claims 10-13, the cited prior art of record does not teach or fairly suggest a method for controlling a dimming operating of the light wherein, along with the other claimed features, determine a configuration of the one or more light drivers, wherein the configuration defines whether the one or more light drivers utilize a non-linear dimming curve, or a linear dimming curve; and in response to determining that the one or more light drivers utilize a linear dimming curve, configure the 
Regarding Claims 14-20, the cited prior art of record does not teach or fairly suggest a light dimming system wherein, along with the other claimed features, determine a configuration of the one or more light drivers, wherein the configuration defines whether the one or more light drivers utilize a non-linear dimming curve, or a linear dimming curve; and in response to determining that the one or more light drivers utilize a linear dimming curve, configure the dimming controller to output a dimming signal to the one or more light drivers equivalent to the received dimming input value based on a non- linear control signal to cause the one or more lights to dim to a level perceived as equivalent to the received dimming input value, as recited in claim 14.
Prior Art Veskovis et al. (Pub. No. US 2009/0273286) discloses a lighting system comprising a dimmer, a plurality of drivers connected to a plurality of light sources, respectively.
Prior Art Chowdhury et al. (Pub. No.: US 2015/0382421) discloses a lighting system comprising a dimmer, a dimming detection unit configured to detect dimming signal type and output light control signal based on dimming signal type.
Prior Art Cencur (WO2009/140525) discloses a lighting system comprising a dimmer configured to dim the output for non-linear and linear light loads.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DEDEI K HAMMOND/Primary Examiner, Art Unit 2896